FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEWIS HAGGARD,                                   No. 10-16819

               Petitioner - Appellee,            D.C. No. 3:06-cv-07658-SI

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden,

               Respondent - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ben Curry appeals from the district court’s judgment granting California

state prisoner Lewis Haggard’s 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we vacate and remand.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted relief in connection with the Board of Prison

Terms’ 2004 decision to deny Haggard parole. Intervening Supreme Court

authority explains that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 862-63 (2011) (per curiam). Because Haggard raised no procedural

challenges, we reverse the district court’s judgment.

      We express no opinion on the merits of Haggard’s claims concerning his

plea agreement. We leave to the district court resolution of those claims on

remand.

      VACATED and REMANDED.




                                            2                                      10-16819